           Case 1:19-cv-02590-RA Document 58 Filed 06/01/20 Page 1 of 2
                             BRAIN INJURY RIGHTS GROUP, LTD.
                                50 West 97th Street, Suite 1E
                                New York, New York 10025

May 29, 2020

VIA ECF
Hon. Ronnie Abrams, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, N.Y. 10007

             Re: Hidalgo, et al. v. NYC Department of Education, 19 CV 2590 (RA)

Dear Judge Abrams:

        I am counsel for Plaintiffs in the above-referenced action. On behalf of Plaintiffs, I write
to respectfully respond to the Court’s order dated May 28, 2020, concerning whether Plaintiffs
intend to withdraw their pending motion for reconsideration and, if not, why the Second Circuit’s
decision in Ventura de Paulino, 19-1662-CV, 2020 WL 2516650, at * 10 (2d Cir. May 18, 2020)
does not control in this matter. See ECF No. 55.

       As an initial matter, Plaintiffs do not intend to withdraw their pending motion for
consideration (“Reconsideration Motion”), filed on or about November 12, 2019. See ECF Nos.
39-40, 43 & 45. The basis for Plaintiffs’ decision is the same basis for Plaintiffs to respectfully
submit that this Court should decide the Reconsideration Motion without applying the rationale of
Ventura de Paulino, which is inapplicable herein.

        On May 26, 2020, pursuant to Rule 40(a) and Rule 35(b)(1)(A) and (B) of the Federal
Rules of Appellate Procedure, the plaintiffs in two other actions filed petitions for a panel rehearing
or rehearing en banc in the tandem cases of Ventura de Paulino and Navarro Carrillo v. N.Y.C.
Dep’t of Educ., No. 19-1813 (2d Cir.). In this regard, it is the Plaintiffs’ position herein that the
Second Circuit Panel that heard the tandem cases erred on the facts and the law. Because the issues
raised therein are of exceptional importance and will affect multiple pending and future cases in
the Second Circuit and this District, involving the pendency rights of parents and their disabled
children under the federal Individuals with Disabilities Education Act, 20 U.S.C. §1415(j), said
petitions were filed. Accordingly, as petitions for rehearing/rehearing en banc were filed, those
cases are essentially stayed pursuant to Fed. R. App. P. Rule 41(b). We will promptly notify this
Court upon the Second Circuit’s issuance of a determination of the petitions.

        As the Ventura de Paulino and Carrillo decisions have been stayed by operation of law due
to the filing of Petitions for Rehearing En Banc, they are not relevant to this proceeding because,
as a matter of law, neither is a controlling precedent or, indeed, a precedent of any kind. Thus,
Plaintiffs respectfully request that Your Honor issue a decision that is based on the record in the
instant matter and that is consistent with the substantial similarity standard which has previously
been set forth by the Second Circuit and which has been adopted by a majority of the SDNY judges
          Case 1:19-cv-02590-RA Document 58 Filed 06/01/20 Page 2 of 2



who have examined the issue, as well as the Office of State Review at the administrative level. See
Concerned Parents & Citizens for the Continuing Ed. at Malcolm X (PS 79) v. New York City Bd.
of Ed., 629 F.2d 751, 753 (2d Cir. 1980); Carrilo, et al. v. N.Y.C. Dep’t of Educ., 384 F. Supp. 3d
441 (S.D.N.Y. 2019); Melendez, et al. v. NYC. Dep’t of Educ., 2019 U.S. Dist. LEXIS 179234, at
**27-28 (S.D.N.Y., October 16, 2019); Soria v. NYC Dep’t of Educ., 397 F. Supp. 3d 397, 403
(S.D.N.Y. 2019); Franco v. New York City Dep’t of Educ., 416 F. Supp. 3d 302, 305 (S.D.N.Y.
2019); Angamarca v. New York City Dep’t of Educ., 2019 U.S. Dist. LEXIS 115473, at **20-21
(S.D.N.Y., July 10, 2019); Abrams, et al. v. Carranza, et al., 2019 U.S. Dist. LEXIS 95403, at
**11-12 (S.D.N.Y., June 6, 2019); Cruz v. New York City Dep’t of Educ., 2019 U.S. Dist. LEXIS
4175, at *30 (S.D.N.Y., January 9, 2019).

        As the Court may be aware, in the instant matter, this matter concerns L.S.’s educational
placement at iBRAIN for the 2018-2019 school year. Thus, this student and her family have not
received any funding for her pendency in almost two full school years, despite the fact that
pendency is a federally statutory right guaranteed to all special education students. In light of the
foregoing, Plaintiffs respectfully request that the Court resolve the Reconsideration Motion in
Plaintiffs’ favor, to enable L.S. to obtain the benefit of this entitlement.

       Plaintiffs thank the Court for its time and consideration.


                                                             Respectfully Submitted,

                                                              /S

                                                              Karl J. Ashanti
cc:    Thomas Roberts, Esq. (via ECF)
       New York City Law Department
       General Litigation Division
       100 Church Street
       New York, NY 10007


         The Court hereby stays Plaintiffs' motion for reconsideration, Dkt.
         39, pending the Second Circuit's resolution of the petitions for a
         panel rehearing or rehearing en banc in the tandem cases of
         Ventura de Paulino and Navarro Carrillo v. N.Y.C.
         Dep’t of Educ., No. 19-1813 (2d Cir.). The parties shall file a joint
         status letter within three days of the Second Circuit's resolution of
         the petitions.

         SO ORDERED.

                                      ______________________________
                                      Hon. Ronnie Abrams
                                      6/1/2020

                                          Page 2 of 2
